Per Curiam.
This was a suit for divorce a mensa. From order denying motion for alimony pendente Ute the plaintiff gave notice of appeal and attempted to appeal in forma pauperis. However, it appears *121that there was no order allowing appeal in forma, pauperis after the filing of affidavit of poverty subsequent to the term. GLS. 1-288. True, the judge wrote in the judgment “plaintiff allowed to appeal in forma pau-peris upon compliance with the statute,” but this would not authorize disregard of the provisions of the statute. Anderson v. Worthington, 238 N.C. 577. The requirements of the statute allowing appeals in forma pauperis are mandatory and failure to comply deprives this Court of any appellate jurisdiction. Williams v. Tillman, 229 N.C. 434, 50 S.E. 2d 33; Brown v. Kress & Co., 207 N.C. 722, 178 S.E. 248.
Appeal dismissed.